Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
This office action is responsive to RCE filed on 12/23/2020. Claims 8, 25, 42 are amended. Claims 8-14, 25-31, and 42-48 are pending examination.
	

	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14, 25-31, and 42-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 8 is/are drawn to method (i.e., a process), claim(s) 25 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 42 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 8, 25, and 42 is/are drawn to one of the statutory categories of invention.
Claims 8-14, 25-31 and 42-48 are directed to provide for dynamic ad insertion. Specifically, the claims recite generating ad inventory, receiving a rules request message, generating rules response (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as server, router, router server, a non-transitory processor readable medium, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the server, router, router server, a non-transitory processor readable medium, and a processor perform(s) the steps or functions of generating ad inventory, receiving a rules request message, generating rules response message, and sending the rules response message for video session. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using server, router, router server, a non-transitory processor readable medium, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide for dynamic ad insertion. As discussed above, taking the claim elements separately, the server, router, router server, a non-transitory processor readable medium, and a processor perform(s) the steps or functions of generating ad inventory, receiving a rules request message, generating rules response message, and sending the rules response message for video session. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide for dynamic ad insertion. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 9-14, 26-31 and 43-48 further describe the abstract idea of provide for dynamic ad insertion. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 8, 11, 14, 25, 28, 31, 45, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent et al., (U.S. Patent Application Publication No. 20190215556).

Regarding Claim 8, Nugent teaches a method for augmenting network operator ad inventory, comprising:determining, by an ad router server, whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for a video session, (claim 27: identifying zero, one or more unused ads… one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server),wherein the unused programmer ad inventory is one or more ad placement opportunities in the video session not filled with an ad selected by the programmer server after an opportunity to do so; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more generating, by the ad router server, an ad request message to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the video session, wherein the ad request message indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending, from the ad router server, the ad request message to the network operator server (claim 27: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, 

Regarding Claim 11, Nugent teaches the method of claim 8, further comprising:receiving, at the ad router server, an ad response message from the network operator server, wherein the ad response message from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending, by the ad router server, an ad list for the ad session including the at least one ad identifier assigned to the unused programmer ad inventory; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video 

Regarding Claim 14, Nugent teaches the method of claim 8, further comprising:receiving, at the ad router server, an ad response message from the network operator server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),determining, by an ad router server, whether the ad response message from the network operator server indicates any unused network operator ad inventory is available for the video session; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),generating, by the ad router server, an ad request message to the programmer server in response to the ad response message from the network operator server indicating unused network operator ad inventory is available for the video session, wherein the ad request message indicates the unused network operator ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is sending, from the ad router server, the ad request message to the programmer server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device).

Regarding Claim 25, Nugent teaches an ad router server, comprising:a processor configured with processor-executable instructions to perform operations comprising:determining whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for a video session, (claim 27: identifying zero, one or more unused ads… one or more references to the video ads to be requested from the advertising network wherein the unused programmer ad inventory is one or more ad placement opportunities in the video session not filled with an ad selected by the programmer server after an opportunity to do so; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),generating an ad request message to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the video session, wherein the ad request message indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads sending the ad request message to the network operator server (claim 27: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network... wherein the video content server is capable of transmitting the video content).

Regarding Claim 28, Nugent teaches the server of claim 25, wherein the processor is configured with processor-executable instructions to perform operations further comprising:receiving an ad response message from the network operator server, wherein the ad response message from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left sending an ad list for the ad session including the at least one ad identifier assigned to the unused programmer ad inventory; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device).

Regarding Claim 31, Nugent teaches the server of claim 25, wherein the processor is configured with processor-executable instructions to perform operations further comprising:receiving an ad response message from the network operator server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, determining whether the ad response message from the network operator server indicates any unused network operator ad inventory is available for the video session; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),generating an ad request message to the programmer server in response to the ad response message from the network operator server indicating unused network operator ad inventory is available for the video session, wherein the ad request message indicates the unused network operator ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending the ad request message to the programmer server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; 

Regarding Claim 42, Nugent teaches a non-transitory processor readable medium having stored thereon processor-executable instructions configured to cause a processor of a server to perform operations comprising:determining whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for a video session, (claim 27: identifying zero, one or more unused ads… one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server),wherein the unused programmer ad inventory is one or more ad placement opportunities in the video session not filled with an ad selected by the programmer server after an opportunity to do so; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),generating an ad request message to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the video session, wherein the ad request message indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending the ad request message to the network operator server (claim 27: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network... wherein the video content server is capable of transmitting the video content).

Regarding Claim 45, Nugent teaches the non-transitory processor readable medium of claim 42, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations further comprising:receiving an ad response message from the network operator server, wherein the ad response message from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending an ad list for the ad session including the at least one ad identifier assigned to the unused programmer ad inventory; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist 

Regarding Claim 48, Nugent teaches the non-transitory processor readable medium of claim 42, wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations further comprising:receiving an ad response message from the network operator server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),determining whether the ad response message from the network operator server indicates any unused network operator ad inventory is available for the video session; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, generating an ad request message to the programmer server in response to the ad response message from the network operator server indicating unused network operator ad inventory is available for the video session, wherein the ad request message indicates the unused network operator ad inventory; and (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device),sending the ad request message to the programmer server; (claim 27: A method of delivering live, 24.times.7 linear or on-demand video content, comprising: receiving a plurality of requests for video content from a plurality of video-playing devices or proxies, wherein each video-playing device or proxy is coupled to a network; determining a device type and a video player capability of each video-playing device; selecting a video content server based on attributes of each of plurality of the requests, wherein the video content server is capable of transmitting the video content; selecting zero, one or more video ads to be played with the video content for each of the plurality of the requests, wherein all of the ads selected have been whitelisted to be played with the video content; transmitting zero, one or more request for video ads to zero, one or more advertising networks or ad servers, wherein the advertising network or ad server is capable of transmitting the zero, one or more video ads; receiving zero, one or more responses to the video ad requests identifying zero, one or more video ads; identifying zero, one or more unused ads left over from prior requests for video content from the same video-playing device; generating a playlist listing, in any order, a reference to the video content to be requested from the video content server and zero, one or more references to the video ads to be requested from the advertising network server and/or an ad proxy server; and transmitting the playlist to the video-playing device).	


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 13, 26, 27, 30, 43, 44, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent et al., (U.S. Patent Application Publication No. 20190215556) in view of Grouf et al., (U.S. Patent Application Publication No. 20090144129).
	As to Claim 9, Nugent teaches the method of claim 8.
Nugent does not teach receiving, at the ad router server, a rules response message for the video session from a server of the network operator;
generating, by the ad router server, an ad request message to the programmer server in response to receiving the rules response message for the video session;
sending, from the ad router, the ad request message to the programmer server.
However Grouf teaches receiving, at the ad router server, a rules response message for the video session from a server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners (e.g., studios, artists, TV networks, etc.) to establish (e.g., prior to distributing their digital video files), which advertising entity(ies) (site or collection of sites) will handle the serving of advertisements during playback of their particular digital video stream via the Internet or other network. Thus, content owners, can establish commercial terms and relationships for content utilization and/or for monetizing their content ahead of time, according to content owner generating, by the ad router server, an ad request message to the programmer server in response to receiving the rules response message for the video session; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners sending, from the ad router, the ad request message to the programmer server; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending, from the ad router, the ad request message to the programmer server of Grouf. Motivation to do so comes from the knowledge well known in the art that sending, from the ad router, the ad request message to the programmer server would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

	As to Claim 10, Nugent teaches the method of claim 9.
Nugent does not teach wherein the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator.
However Grouf teaches wherein the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners (e.g., studios, artists, TV networks, etc.) to establish (e.g., prior to distributing their digital video files), which advertising entity(ies) (site or collection of sites) will handle the serving of advertisements during playback of their particular digital video stream via the Internet or other network. Thus, content owners, can establish commercial terms and relationships for content utilization and/or for monetizing their content ahead of time, according to content owner specified rules, and can inhibit/constrain the use of their content (e.g., by inhibiting content user with inappropriate advertisements or on inappropriate sites, such as those that do not comply with the content owner rules). Further, content owners can restrict sales of advertisements for their content to partners or other entities selected by the content owner, rather than simply having a web site publishing the content (e.g., videos, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include wherein the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that wherein the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator would help provide a more accurate advertisement that the user would be interested in and that would therefore make the method/system more accurate and profitable.

As to Claim 13, Nugent teaches the method of claim 11.
Nugent does not teach generating, by the ad router server, one or more ad metrics based on the ad list; and;
sending, from the ad router server, the ad metrics to a server of the network operator.
However Grouf generating, by the ad router server, one or more ad metrics based on the ad list; and (0127), (0461), (0463), (0465), (0466), and (0635),sending, from the ad router server, the ad metrics to a server of the network operator, (0127), (0461), (0463), (0465), (0466), and (0635).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending, from the ad router server, the ad metrics to a server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that sending, from the ad router server, the ad metrics to a server of the network operator would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

	As to Claim 9, Nugent teaches the server of claim 25.
Nugent does not teach wherein the processor is configured with processor-executable instructions to perform operations further comprising:receiving a rules response message for the video session from a server of the network operator;
generating an ad request message to the programmer server in response to receiving the rules response message for the video session;
sending the ad request message to the programmer server.
However Grouf teaches wherein the processor is configured with processor-executable instructions to perform operations further comprising:receiving a rules response message for the video session from a server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or generating an ad request message to the programmer server in response to receiving the rules response message for the video session; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to sending the ad request message to the programmer server; (0012, 0013, 0021, 0022), and (0147: 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending the ad request message to the programmer server of Grouf. Motivation to do so comes from the knowledge well known in the art that sending the ad request message to the programmer server would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

	As to Claim 27, Nugent teaches the server of claim 26.
Nugent does not teach wherein the processor is configured with processor-executable instructions to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator.
However Grouf teaches wherein the processor is configured with processor-executable instructions to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include wherein the processor is configured with processor-executable instructions to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that wherein the processor is configured with processor-executable instructions to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator 

As to Claim 28, Nugent teaches the server of claim 28.
Nugent does not teach wherein the processor is configured with processor-executable instructions to perform operations further comprising:generating one or more ad metrics based on the ad list; and
sending the ad metrics to a server of the network operator.
However Grouf wherein the processor is configured with processor-executable instructions to perform operations further comprising:generating one or more ad metrics based on the ad list (0127), (0461), (0463), (0465), (0466), and (0635),sending the ad metrics to a server of the network operator, (0127), (0461), (0463), (0465), (0466), and (0635).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending the ad metrics to a server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that sending the ad metrics to a server of the network operator would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

	As to Claim 43, Nugent teaches the non-transitory processor readable medium of claim 42.
Nugent does not teach receiving a rules response message for the video session from a server of the network operator;
generating an ad request message to the programmer server in response to receiving the rules response message for the video session;
sending the ad request message to the programmer server.
However Grouf teaches receiving a rules response message for the video session from a server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners (e.g., studios, artists, TV networks, etc.) to establish (e.g., prior to distributing their digital video files), which advertising entity(ies) (site or collection of sites) will handle the serving of advertisements during playback of their particular digital video stream via the Internet or other network. Thus, content owners, can establish commercial terms and relationships for content utilization and/or for monetizing their content ahead of time, according to content owner specified rules, and can inhibit/constrain the use of their content (e.g., by inhibiting content user with inappropriate advertisements or on inappropriate sites, such as those that do not comply with the content owner rules). Further, content owners can restrict sales of advertisements for their content to partners or other entities selected by the content owner, rather than simply having a web site publishing the content (e.g., videos, music, images, etc.) select the advertisement without the content owners control), (0153: Optionally, hashing and/or encryption techniques (or other digital rights management techniques) are utilized to protect metadata (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed) injected by the content owner. Further, the use of a security token is optionally employed to ensure proper authentication between the video player and the various servers, services, sites that will be authorized by the content owner to serve advertisements for that particular file. The metadata injected generating an ad request message to the programmer server in response to receiving the rules response message for the video session; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners (e.g., studios, artists, TV networks, etc.) to establish (e.g., prior to distributing their digital video files), which advertising entity(ies) (site or collection of sites) will handle the serving of advertisements during playback of their particular digital video stream via the Internet or other network. Thus, content owners, can establish commercial terms and relationships for content utilization and/or for monetizing their content ahead of time, according to content owner specified rules, and can inhibit/constrain the use of their content (e.g., by inhibiting content user with inappropriate advertisements or on inappropriate sites, such as those that do not comply with the content owner rules). Further, content owners can restrict sales of advertisements for their content to partners or other entities selected by the content owner, rather than simply having a web site publishing the content (e.g., videos, music, images, etc.) select the advertisement without the content owners control), (0153: Optionally, hashing and/or encryption techniques (or other digital rights management techniques) are sending the ad request message to the programmer server; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video stream or is included into the video stream itself at encoding time. This approach limits content owners ability establish business relationships to monetize their digital video content dynamically, (e.g., not only vary it based on which sites are distributing the video, but also vary the advertisements based on who's watching them, while maintaining control over which are appropriate for their content). Certain conventional techniques merely provide control through filters offered by publishing web sites or online video networks. In such cases, the content owner may need to set those rules and constraints each time, on each site, wherein the different sites offer different rule sets and interfaces for doing so), (0133: television metadata database 114 (e.g., data that determines the rules and constraints for the advertisement(s) to be displayed)), (0148: Certain embodiments described herein enable content owners (e.g., studios, artists, TV networks, etc.) to establish (e.g., prior to distributing their digital video files), which advertising entity(ies) (site or collection of sites) will handle the serving of advertisements during playback of their particular digital video stream via the Internet or other network. Thus, content owners, can establish commercial terms and relationships for content utilization and/or for monetizing their content ahead of time, according to content owner specified rules, and can inhibit/constrain the use of their content (e.g., by inhibiting content user with inappropriate advertisements or on inappropriate sites, such as those that do not comply with the content owner rules). Further, content owners can restrict sales of advertisements for their content to partners or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending the ad request message to the programmer server of Grouf. Motivation to do so comes from the knowledge well known in the art that sending the ad request message to the programmer server would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

	As to Claim 44, Nugent teaches the non-transitory processor readable medium of claim 43.
Nugent does not teach a processor of a server to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator.
However Grouf teaches a processor of a server to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator; (0012, 0013, 0021, 0022), and (0147: Using certain conventional techniques, the advertisement shown during a digital video playback session on a web site is selected by the web site publisher which is serving the video 
a server to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that a server to perform operations such that the ad request message to the network operator server is generated based at least in part on the rules response message for the video session from the server of the network operator would help provide a more accurate advertisement that the user would be interested in and that would therefore make the method/system more accurate and profitable.

As to Claim 47, Nugent teaches the non-transitory processor readable medium of claim 45.
Nugent does not teach wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations further comprising:generating one or more ad metrics based on the ad list; and
sending the ad metrics to a server of the network operator.
However Grouf generating one or more ad metrics based on the ad list; and (0127), (0461), (0463), (0465), (0466), and (0635),sending, from the ad router server, the ad metrics to a server of the network operator, (0127), (0461), (0463), (0465), (0466), and (0635).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include sending the ad metrics to a server of the network operator of Grouf. Motivation to do so comes from the knowledge well known in the art that sending the ad metrics to a server of the network operator would help provide a more accurate and faster way to display an advertisement and would therefore make the method/system more accurate and efficient.

Claim(s) 12, 29, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent et al., (U.S. Patent Application Publication No. 20190215556) in view of Killicket al., (U.S. Patent No. 6990457).
	As to Claim 12, Nugent teaches the method of claim 11.
Nugent does not teach wherein the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request.
However Killick teaches wherein the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request; (Fig. 1-5), and (col. 2 lines 4-19: In an illustrative embodiment of the disclosure, a content provider system (e.g., a cable television system) may include over-the-air transmitter of media content signals. In these cases, the media content may be delivered over a particular geographic region carried by any variety of RF signals, such as ultra-high frequency (UHF), very-high frequency (VHF), or any other suitable frequency bands. For example, a content provider system may include one or more servers enabling various functionalities of the content provider system including. Some examples of these servers may include a VBO and a VOD streamer. These servers may exchange messages with a user device (e.g., a set-top box, home router, computer, tablet, etc.) to allow the user to request media content, for example, a television show or movie, and then receive a playlist that may be associated with the media content in a streaming session).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include wherein the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request of Killick. Motivation to do so comes from the knowledge well known in the art that wherein the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request would help provide an advertisement with different products to the user or consumer to watch which would promote an increase in sales and that would therefore make the method/system more profitable.

As to Claim 29, Nugent teaches the server of claim 28.
Nugent does not teach wherein the processor is configured with processor-executable instructions to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request.
However Killick teaches wherein the processor is configured with processor-executable instructions to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request; (Fig. 1-5), and (col. 2 lines 4-19: In an illustrative embodiment of the disclosure, a content provider system (e.g., a cable television system) may include over-the-air transmitter of media content signals. In these cases, the media content may be delivered over a particular geographic region carried by any variety of RF signals, such as ultra-high frequency (UHF), very-high frequency (VHF), or any other suitable frequency bands. For example, a content provider system may include one or more servers enabling various functionalities of the content provider system including. Some examples of these servers may include a VBO and a VOD streamer. These servers may exchange messages with a user device (e.g., a set-top box, home router, computer, tablet, etc.) to allow the user to request media content, for example, a television show or movie, and then receive a playlist that may be associated with the media content in a streaming session).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include wherein the processor is configured with processor-executable instructions to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request of Killick. Motivation to do so comes from the knowledge well known in the art that wherein the processor is configured with processor-executable instructions to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request would help provide an advertisement with different 

As to Claim 46, Nugent teaches the non-transitory processor readable medium of claim 45.
Nugent does not teach wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request.
However Killick teaches wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request; (Fig. 1-5), and (col. 2 lines 4-19: In an illustrative embodiment of the disclosure, a content provider system (e.g., a cable television system) may include over-the-air transmitter of media content signals. In these cases, the media content may be delivered over a particular geographic region carried by any variety of RF signals, such as ultra-high frequency (UHF), very-high frequency (VHF), or any other suitable frequency bands. For example, a content provider system may include one or more servers enabling various functionalities of the content provider system including. Some examples of these servers may include a VBO and a VOD streamer. These servers may exchange messages with a user device (e.g., a set-top box, home router, computer, tablet, etc.) to allow the user to request media content, for example, a television show or movie, and then receive a playlist that may be associated with the media content in a streaming session).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugent to include wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request of Killick. Motivation to do so comes from the knowledge well known in the art that wherein the stored processor-executable instructions are configured to cause a processor of a server to perform operations such that the video session is a Video-On-Demand (VOD) session and the ad request message is a Video Ad Serving Template (VAST) request or a placement request would help provide an advertisement with different products to the user or consumer to watch which would promote an increase in sales and that would therefore make the method/system more profitable.
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What is Dynamic Ad Insertion?” describes “One of the key components of a modern video ad server is transparent reporting, giving users insights which allow them to make intelligent decisions when managing their ad campaigns. Media owners need tools that help them assess the performance of ads on their inventory so they can optimize yield and help ensure that the experience for their users is not being negatively impacted. At the same time, advertisers rely on accurate reporting on every impression they purchase to help them understand the value they’re getting and adjust accordingly to maximize efficiency”.

Response to Arguments
6.	Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of provide for dynamic ad insertion which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to provide for dynamic ad insertion does not add technical improvement to the abstract idea. The recitations to “the server, router, router server, a non-transitory processor readable medium, and a processor” perform(s) the steps or functions of generating ad inventory, receiving a rules request message, generating rules response message, and sending the rules response message for video session. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to provide for dynamic ad insertion does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “the server, router, router server, a non-transitory processor readable medium, and a processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide for dynamic ad insertion. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621